                                          Case 4:20-cv-06110-YGR Document 22 Filed 09/15/21 Page 1 of 3




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     JUAN BAROCIO-MENDEZ,1                                Case No. 20-cv-06110-YGR (PR)
                                                           Petitioner,                        ORDER DENYING PETITIONER’S
                                   5
                                                                                              MOTION TO EXPEDITE DECISION
                                                    v.                                        AND FOR RELEASE FROM
                                   6
                                                                                              DETENTION; AND ADDRESSING HIS
                                   7     WARDEN OF IMMIGRATION                                OTHER PENDING MOTIONS
                                         DETENTION FACILITY, Warden,
                                   8                       Respondent.
                                   9
                                              Petitioner filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241
                                  10
                                       challenging his ongoing detention by the United States Immigration and Customs Enforcement
                                  11
                                       (“ICE”) at the Mesa Verde ICE Processing Facility in Bakersfield, California. Dkt. 1. On January
                                  12
Northern District of California




                                       12, 2021, the Court issued its Order to Show Cause. Dkt. 10. Respondent has since filed an
 United States District Court




                                  13
                                       answer, and Petitioner has filed a traverse. Dkts. 14, 18.
                                  14
                                              Before the Court are Petitioner’s “Motion to Expedite Hearing and Disposition and for
                                  15
                                       Release Pending Habeas Corpus” and his motion to supplement the motion to expedite decision on
                                  16
                                       his habeas petition and for release from detention. Dkts. 12, 13. He has also filed a motion to
                                  17
                                       expand the record to include the March 10, 2021 Notice of Custody Determination. Dkt. 15.
                                  18
                                       Respondent does not oppose Petitioner’s motion to supplement and his motion to expand the
                                  19
                                       record, and as such those motions are GRANTED. Dkts. 13, 15.
                                  20
                                              Respondent objects to Petitioner’s motion to expedite “as moot because Respondent timely
                                  21
                                       filed his Answer to Petition for Writ of Habeas Corpus on March 15, 2021.” Dkt. 16 at 1 (citing
                                  22
                                       Dkt. 14). And Respondent also objects to Petitioner’s release from detention, stating the
                                  23
                                       following:
                                  24                     . . . [A]s set forth more fully in Respondent’s Answer, Petitioner is

                                  25

                                  26
                                              1
                                                 In its January 12, 2021 Order to Show Cause, the Court noted that Petitioner’s last name
                                       was incorrectly listed as “MENDEZ-BAROCIO” in the electronic case management filing system,
                                  27   and directed the Clerk of the Court to correct it to reflect his correct last name: “BAROCIO-
                                       MENDEZ.” See Dkt. 10 at 1 fn. 1 (citing Dkt. 1 at 1). The Clerk has since corrected the spelling
                                  28   of his last name. However, the Court notes that in Petitioner’s filings in the Ninth Circuit, his last
                                       name is still listed as “Mendez-Barocio.” See Dkt. 19-1 at 1.
                                          Case 4:20-cv-06110-YGR Document 22 Filed 09/15/21 Page 2 of 3



                                                      subject to mandatory detention under 8 U.S.C. § 1226(c) for his
                                   1                  removability based on his attempted murder and assault with a deadly
                                                      weapon convictions, and his due process rights have not been
                                   2                  violated. See [Dkt. 14]; see also Mendez-Barocio v. Valinken, et al.,
                                                      19-cv-01319 (E.D. Cal.) (holding that Petitioner is subject to
                                   3                  mandatory detention under 8 U.S.C. § 1226(c)). Furthermore, as was
                                                      discussed by Respondent in his Answer, the government’s requests
                                   4                  for extensions to the brief filing deadlines in Petitioner’s pending
                                                      petition for review in the Ninth Circuit were necessitated by
                                   5                  administrative necessity, and not for the purpose of delay. See
                                                      Exhibits 1 & 2 (December 21, 2020 and February 22, 2020 motions).
                                   6                  The government has endeavored to adjudicate Petitioner’s petition for
                                                      review as expeditiously as possible from the outset, exemplified by
                                   7                  the filing of the motion to dismiss and opposition to Petitioner’s stay
                                                      motion on June 7, 2019. See 9th Cir. Docket in 19-70635 (9th Cir.).
                                   8                  Moreover, Petitioner himself filed a motion to hold his petition for
                                                      review in abeyance in an attempt to have his 2007 criminal
                                   9                  convictions vacated, requested and received three extensions totaling
                                                      300 days to file his brief, and was permitted to file a replacement
                                  10                  errata brief 30 days after his filing deadline. See id. Respondent
                                                      therefore opposes Petitioner’s motion to expedite as moot and further
                                  11                  opposes his motion for release.
                                  12   Id. at 1-2 (brackets added).
Northern District of California
 United States District Court




                                  13          In addition, Respondent has more recently filed a “Notice of the Denial in Part and

                                  14   Dismissal in Part of Petition of Review in Mendez-Barocio v. Garland, 19-70635 (9th Cir.).” Dkt.

                                  15   19. On May 25, 2021, the Ninth Circuit issued its “Memorandum,” in which it denied in part and

                                  16   dismissed in part Petitioner’s pro se petition for review of the Board of Immigration Appeals’

                                  17   order denying a motion to remand and dismissing his appeal from an immigration judge’s decision

                                  18   finding him removable, denying his motions to terminate, and denying his application for relief

                                  19   under the Convention Against Torture. See Dkt. 19-1 at 1-4. On the same date, the Ninth Circuit

                                  20   also determined that the “stay of removal remains in place until issuance of the mandate.” Id. at 4.

                                  21   To date, the Ninth Circuit has not yet issued its mandate. Instead, on September 7, 2021,

                                  22   Petitioner filed a petition for panel rehearing and petition for rehearing en banc in the Ninth

                                  23   Circuit. See Dkt. 45 in Mendez-Barocio v. Garland, 19-70635 (9th Cir.). To date, it seems that

                                  24   the aforementioned petitions are still pending. See 9th Cir. Docket in 19-70635 (9th Cir.).

                                  25          To the extent that Petitioner’s motion is construed as an objection to Respondent

                                  26   requesting an extension of time to file an answer to the petition, such an objection is DENIED as

                                  27   moot because, as stated above, Respondent has since filed a timely answer without any extension

                                  28   requests. See Dkt. 14. Secondly, having reviewed the record (including Petitioner’s motion, any
                                                                                         2
                                          Case 4:20-cv-06110-YGR Document 22 Filed 09/15/21 Page 3 of 3




                                   1   supplements to the motion, and the proceedings before the Ninth Circuit), the Court finds no

                                   2   justification for special treatment of this habeas petition. Accordingly, the motion to expedite

                                   3   decision on his habeas petition and for release from detention is DENIED. Dkt. 12.

                                   4                                                 CONCLUSION

                                   5          For the foregoing reasons, the Court orders as follows:

                                   6          1.      Petitioner’s “Motion to Expedite Hearing and Disposition and for Release Pending

                                   7   Habeas Corpus” is DENIED. Dkt. 12.

                                   8          2.      The Court GRANTS Petitioner’s motion to supplement the motion to expedite

                                   9   decision on his habeas petition and for release from detention, and GRANTS his motion to expand

                                  10   the record to include the March 10, 2021 Notice of Custody Determination. Dkts. 13, 15.

                                  11          3.      The parties are directed to continue to inform the Court of any updates as to the

                                  12   related proceedings in the Ninth Circuit, and specifically as to any rulings on Petitioner’s pending
Northern District of California
 United States District Court




                                  13   petition for panel rehearing and petition for rehearing en banc.

                                  14          4.      This Order terminates Docket Nos. 12, 13, and 15.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 15, 2021

                                  17
                                                                                             JUDGE YVONNE GONZALEZ ROGERS
                                  18                                                         United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
